Donald L. Corbin, Judge, dissenting. I have no choice but to dissent. The rule is long-standing that “before a decision of the Commission may be reversed on appeal, it must appear that fair-minded persons, with the same facts before them, could not have reached the conclusion arrived at by the Commission.” Office of Emergency Services v. Home Ins. Co., 2 Ark. App. 185, 618 S.W.2d 573 (1981). Upon review we must view the evidence in the light most favorable to the Commission’s decision and uphold that decision if supported by substantial evidence. See, Office of Emergency Services, supra. I fail to see how the Commission, whom I know to be fair-minded persons, could have reached the conclusion they did on the facts of this case. While it is well settled that questions of credibility are for the Commission to determine, I cannot affirm a decision that is based on so clear a falsehood. There is simply no substantial evidence to support the appellee’s version of the facts. The appellant in this instance should have prevailed in reliance upon Shippers Transport of Georgia v. Stepp, 265 Ark. 365, 578 S.W.2d 232 (1979). The appellee testified along with his witness that Raymond Roberts, appellant’s president, instructed appellee to put down on his employment application that he had suffered no prior injuries because it would cause the company’s insurance rates to go up. The evidence was uncontradicted that the appellant was self-insured. I would have to defer to the Commission’s decision had the appellant in this case not been self-insured but as it was, there was no conceivable reason for Raymond Roberts to have told the appellee to falsify his application. There was no insurance for which rates could have been raised. Raymond Roberts’ Company would have had to bear the cost of any injury suffered by the appellee. Mr. Roberts further testified that the job demands upon the appellee were very physical and he would have hesitated to hire him had he been aware of his back problems. Also consider that appellee had just received an $18,000 compensation award in Oklahoma in April 1983, yet ten days later applied for the job with appellant, went to work on May 2 or 3, and suffered an injury the following day. These facts support the total inconsistency of appellee’s story. It is obvious that appellee and his witness were lying. Further, I would reverse on the second issue because there is no substantial evidence to support an award on the basis of an aggravation of appellee’s prior injury. Appellee settled his Oklahoma workers’ compensation claim in mid-April of 1983 for $18,000. Thereafter, on April 18,1983, appellee applied for a job with Roberts-McNutt. He began work on May 2 or 3, 1983, and was allegedly injured the next day, within a month after his release with the exact same injury and a 20% disability rating. Moreover, the injury with Roberts-Mc-Nutt occurred within three months of his extensive back surgery. Dr. Blankenship’s records indicate that exactly the same areas were involved in the prior injury and the later injury. Dr. Low’s records verify this fact. Moreover, Dr. Blankenship reviewed Dr. Low’s records and tests and compared them with those done in Little Rock and stated that this injury was a recurrence of the prior injury. Appellee testified that the pain which he experienced after the second injury was the same as he experienced after the first injury in Oklahoma. Appellee had continuing symptoms between his release and his alleged second injury as noted in Dr. Low’s report of April 4, 1983. Appellee presented no medical testimony that this was an aggravation of a prior injury. Rather, the sole medical evidence on this point was that it was a recurrence of the prior injury. In light of the extensive surgery performed within months preceding the second injury and that appellee was given a 20% disability rating because of the exact same problem within three and one-half weeks of his second injury, there can be no question but that this is a recurrence of the prior injury. I would unhesitatingly reverse this case.